DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2014/0187874 to Burkett et al. in view of U. S. Patent No. 6908443 to Burmeister et al. further in view of U. S. Publication No. 2004/0153006 to Vrba et al.
Regarding Claim 1 and 16, Burkett teaches an intravascular pressure-sensing guide wire (para 010 and 011 teaches a pressure sensing guidewire), comprising: a proximal portion and a distal portion configured to be positioned within a blood vessel, the distal portion including: a core wire (figs. 7-13 element 206 teaches and intravascular guidewire with a core member); a plurality of communication lines extending along the core wire, wherein at least a portion of the plurality of communication wires is wrapped around the core wire (figs. 7-13 element 208, 220, 222, 224 teaches a plurality of communication lines); a polymer jacket formed around the core member and the plurality of communication lines, such that jacket covers the plurality of communication lines while maintaining a substantially uniform outer profile 
Burkett does not expressly teach that the communication lines directly contacts the core wire and the polymer jacket directly contacts the core wire and communication line.
Vrba teaches that the communication lines directly contacts the core wire (para 0049 teaches communication lines [coiled ribbon] directly contacts the core wire).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Burkett with a setup such that the communication lines directly contacts the core wire as taught by Vrba, since such a setup would result in narrow probe, as the ground wires are combined.
Burkett and Vrba teaches all of the above claimed limitations but does not expressly teach that the polymer jacket directly contacts the core wire and communication line 
Burmeister teaches that the polymer jacket directly contacts the core wire and communication line (abstract and claim 6).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Burkett and Vrba with a setup such that the polymer jacket directly contacts the core wire and communication line, as taught by Burmeister since such a setup would result in a narrower guidewire.
Regarding Claim 2, Burkett teaches that the sensing element includes at least one of a pressure sensor, a flow sensor, or an ultrasound transducer (para 011, 046, and 064 teaches a pressure sensor). 
Regarding Claims 3 and 17, Burkett teaches that the plurality of communication lines extend linearly along the core member (figs. 7-13 element 208, 220, 222, 224 teaches a plurality of communication lines, along the core member).
Regarding Claims 4 and 18, Burkett teaches that the plurality of communication lines are wrapped around the core member (figs. 7-13 teaches communication lines wrapped around the core member). 
Regarding Claim 5, Burkett teaches that the plurality of communication lines includes a plurality of electrical conductors (figs. 7-13 element 208, 220, 222, 224 teaches a plurality of communication lines).
Regarding Claim 6, Burkett teaches that the plurality of electrical conductors have a diameter of 40 AWG or smaller (para 0053 teaches 48 awg gauge wires). 
Regarding Claim 7, Burkett teaches that the plurality of electrical conductors consists of three conductors (figs. 7-13 element 208, 220, 222, 224 teaches a plurality of communication lines).
Regarding Claim 8, Burkett teaches that the plurality of communication lines are wrapped around the core member with a pitch between about 0.25 mm and about 1,000 mm (para 0054 teaches pitch of the communication lines). 
Regarding Claim 9, Burkett teaches that the plurality of communication lines are communicatively coupled to a plurality of communication lines extending along the proximal portion of the guide wire (figs. 7-13 element 208, 220, 222, 224 teaches a plurality of communication lines along the core wire element 206).
Regarding Claims 10 and 11, Burkett  teaches a radiopaque marker element positioned around the core member such that the polymer jacket is formed around the radiopaque marker element  (para 0061 teaches the use of gold, which is radiopaque). 
Regarding Claim 12 and 13, Burkett teaches that the polymer jacket extends a full length of the core member (figs. 7-13 teaches polymer jacket extending along full length). 
Regarding Claim 14, Burmeister teaches that the polymer jacket is formed of a polymer selected from the group of thermoplastic polymers consisting of: polyurethane, pellethane, pebax, and nylon (col. 3l lines 35-45, teaches the use of polyurethane for the polymer jacket) 
Regarding Claim 15 and 20, Burkett teaches that the polymer jacket has an outer diameter of approximately 0.014'', approximately 0.018'', or approximately 0.035'' (para 0051 teaches that the outer diameter of .015”). 
Regarding Claim 19, Burmeister teaches that the polymer jacket includes moving the core member and the plurality of communication lines relative to a chamber containing a polymer (abstract and claim 6).
Regarding Claims 21, and 22, Burmeister teaches that the polymer jacket directly contacts the communication lines and core wire, providing a symmetrical torque response (abstract and claim 6 teaches that the polymer jacket is in contact with the core wire resulting in symmetrical torque response).

Response to Arguments
Applicant's arguments filed 02/12/21 have been fully considered but are not persuasive.

Applicant argues none of the references teaches at least a portion of the plurality of communication lines is wrapped around the core wire and directly contacts the core wire. 
Examiner would like to point out that secondary reference Vrba teaches that the communication lines is wrapped and directly contacts the core wire (para 0049 teaches communication lines [coiled ribbon] is wrapped and directly contacts the core wire).

Applicant argues none of the references teaches that the polymer jacket directly contacts the plurality of communication lines and the core wire 
Examiner would like to point out that Burmeister teaches that the polymer jacket directly contacts the core wire and communication line (abstract and claim 6).

Applicant argues none of the references teaches that the plurality of communication lines are configured to transmit signals associated with the pressure-sensing element” 


Examiner would like to point out that that Primary reference Burkett (para 011, 046, and 064 teaches a pressure sensor for measuring pressure and para 043 teaches communication lines for the sensor), as such all claim limitations have been met and the rejection is made FINAL.

 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/SANJAY CATTUNGAL/
Primary Examiner, Art Unit 3768